In the Supreme Court of Georgia



                                     Decided: May 17, 2021


                  S21A0035. JONES v. THE STATE.


      NAHMIAS, Presiding Justice.

      Appellant Alpherd Jones was convicted of felony murder in

connection with the beating death of his girlfriend, LaShanda

January. In this appeal, he contends that the evidence presented at

his trial was insufficient to support his conviction and that the trial

court erred by admitting evidence of January’s diary entries under

OCGA § 24-8-807 and by admitting other-act evidence under OCGA

§ 24-4-404 (b). We affirm. 1


      1 January died on May 18, 2017. In March 2018, a Toombs County grand
jury indicted Appellant for felony murder based on aggravated battery and
aggravated battery. At a trial from February 25 to 27, 2019, the jury found
Appellant guilty of both counts. The trial court sentenced him as a recidivist to
serve life in prison without the possibility of parole for felony murder, and the
aggravated battery count merged. Appellant filed a timely motion for new trial,
which he later amended with new counsel. After a hearing, the trial court
denied the motion in February 2020. Appellant filed a timely notice of appeal,
and the case was docketed to the term of this Court beginning in December
2020 and submitted for decision on the briefs.
     1. (a) Viewed in the light most favorable to the verdict, the

evidence presented at Appellant’s trial showed the following. On

May 4, 2017, January did not show up for her 4:00 p.m. shift at the

restaurant where she worked. Around 4:15 or 4:30 p.m., a co-worker

called the motel where January stayed in Vidalia. A male voice

answered the phone; identified himself as January’s boyfriend,

whom the co-worker knew to be Appellant; and said that January

had not been feeling well, took some medicine, lay down, and was

not responding to him. The co-worker suggested that Appellant call

for an ambulance.

     About six hours later, at 10:26 p.m., Appellant called 911 and

said that January was vomiting blood. When paramedics arrived at

the motel room, January was lying on the bed, unresponsive. There

was bruising around her eyes and on the side of her head; her face

was swollen; her eyes were dilated; and there was dried, vomited

blood on the bed. Both paramedics testified that, given January’s

injuries, they suspected that she had been beaten. When one of them

asked Appellant what had happened, he said that January fell in

                                2
the bathtub and hit her head, lay down on the bed because she felt

unwell, and later started vomiting. He also claimed that January

had been talking with him moments before the paramedics arrived.

     A police officer who arrived while the paramedics were tending

to January observed scratches on Appellant’s left arm that appeared

to have been caused by fingernails. Appellant told the officer that

January’s injuries were “accidental.” Appellant then left to pick up

January’s seven-year-old godson C.L., who lived with them in the

motel room but was at a friend’s house. Officers searched the room

and found blood on a pillow, two washcloths, and the bed where

January had been lying and small amounts of blood on the sink,

toilet, and bathroom floor. There was no damage to the bathtub,

which was dry. The officers collected three cell phones; a later

download of the data from one of the phones showed that its web

browser was used to search for “what to put on a black eye” at 5:32

p.m. on the day that January was injured.

     When Appellant returned to the motel with C.L., an officer

interviewed Appellant there; the interview was audio recorded, and

                                 3
the recording was later played for the jury. Appellant told the

following story. January, who regularly took blood pressure

medication, was not feeling well that day. At one point, while she

was sitting on the toilet, she fell into the bathtub and hit her head.

Appellant helped her lie down on the bed, but she then fell off the

bed onto the floor. She took two Aleve tablets, and they both lay

down on the bed. When Appellant next checked on her, she did not

answer him and vomited blood, and he called 911. When the officer

said that he did not believe Appellant, Appellant admitted that he

and January had argued but maintained that he had not hurt her.

     Around 3:00 a.m., the officer interviewed Appellant again at a

police station; this interview was video recorded, and the recording

was also played for the jury. Appellant told the officer the following.

He and January had been dating for about two years. She sometimes

had headaches due to her high blood pressure, and on the previous

day, she told him that her blood pressure was high and that she was

not feeling well. She took a bath but at some point fell backwards

and hit her head on the soap dish that protruded from the wall of

                                  4
the bathtub. He helped her up, and she sat on the toilet. She then

vomited, and he cleaned up the bathroom. He helped her walk

toward the bed, where she sat down, fell forward, hit her head on

the railing at the edge of the bed, and fell between the bed and the

wall. He helped her up, and they both fell asleep on the bed. When

he awoke, she vomited blood, and he called 911. He insisted that he

had not hurt January. When the officer asked him to tell the truth,

Appellant said, “I’ll talk when the appropriate time comes.” After

the interview, Appellant was arrested. Several days later, during an

interview with another investigator, Appellant said that he and

January “g[o]t along just fine,” but “it was just one of those days,”

and he “can’t take it back.”

     Early on the morning after January was injured, the officer

interviewed C.L. at the motel. C.L. said that on the previous day,

Appellant hit January hard in the stomach with his hands and

threw her on the bed, that her eye was red, and that Appellant then

told C.L. to go into the bathroom, where C.L. heard January say, “Al,

no.” Also at the motel, C.L. told a caseworker from the Division of

                                 5
Family and Children Services that January had been punched,

kicked, and dragged across the floor by her hair and that she had

blood coming out of her mouth. C.L. also told the caseworker that

“there was a big knife.” During a forensic interview later that day,

C.L. said that he saw Appellant punching January in her nose,

mouth, and cheek, kicking her in the stomach, and dragging her by

the hair. C.L. said he was then sent to the bathroom and heard

January say, “No, Al, no, stop, stop.” He also said that Appellant had

a knife but put it down. C.L. briefly testified at trial that he saw

January “g[e]t killed” and that she was stabbed. 2

     When January arrived at the hospital, she was unconscious,

her face was swollen and bruised, she had no reflexes, and she had

been intubated because she was unable to breathe on her own. CAT

scans showed that January had a large bleed in her brain that was

causing the brain to herniate into the brain stem. A radiologist who

reviewed January’s CAT scans testified that it was one of the worst



     2 Police found a “pocketknife” in the motel room but did not take it into
evidence. January had no stab wounds.
                                      6
brain injuries he had seen, likening it to the type of trauma caused

by a severe car wreck. The CAT scans also showed a fractured

scapula, four broken ribs, and a fractured pelvis. The radiologist

testified that these injuries were inconsistent with Appellant’s

version of events. January was pronounced clinically brain dead two

weeks later; she was then removed from her breathing machine and

died moments later. An autopsy showed that her cause of death was

multiple blunt force trauma injuries, and the medical examiner

testified that January’s injuries were not consistent with a fall in

the bathtub or off a bed.

     The State also presented evidence that January had written in

her diary about Appellant’s anger and her fear of him, which left her

constantly worried. In addition, to show Appellant’s criminal intent,

the State presented other-act evidence about an incident in

December 2004 in which Appellant hit, kicked, and stabbed his

then-girlfriend, Jessica Porter, in their home after she told him that

she wanted to break up; he then claimed to the police that he had

accidentally stabbed her when he tried to take a knife away from

                                  7
her. Appellant did not testify at trial.

     (b) Appellant contends that the evidence presented at his trial

was legally insufficient to support his conviction under Jackson v.

Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979). Appellant

asserts that some of the State’s witnesses were not credible, but “‘[i]t

was for the jury to determine the credibility of the witnesses and to

resolve any conflicts or inconsistencies in the evidence.’” Vega v.

State, 285 Ga. 32, 33 (673 SE2d 223) (2009) (citation omitted).

     Appellant also asserts that the State failed to prove his

criminal intent beyond a reasonable doubt. But when properly

viewed in the light most favorable to the jury’s verdict, see Jackson,

443 U.S. at 319, the evidence presented at trial showed that

Appellant was the only person in the motel room with C.L. and

January when she was injured, and C.L.’s statements established

that January’s injuries were the result of Appellant’s violent attack.

Moreover, after Appellant reported to January’s co-worker that

January was unresponsive, he waited several hours before calling

911. He then gave shifting accounts of how January was injured,

                                   8
and the medical evidence was inconsistent with his claims that her

injuries were accidental. Finally, the State presented evidence that

Appellant had committed a similar attack against his former

girlfriend.

     This evidence authorized a rational jury to conclude that

Appellant acted with the malicious intent to cause January bodily

harm, which resulted in her death. See OCGA §§ 16-5-24 (a)

(defining aggravated battery); 16-5-1 (c) (defining felony murder).

Thus, the evidence presented at Appellant’s trial was sufficient to

authorize the jury to find him guilty beyond a reasonable doubt of

felony murder based on aggravated battery. See Jackson, 443 U.S.

at 319. See also Valrie v. State, 308 Ga. 563, 564-566 (842 SE2d 279)

(2020) (holding that the defendant’s felony murder conviction based

on aggravated battery was supported by sufficient evidence,

including medical evidence that contradicted his shifting stories to

the police and his failure to promptly seek aid for the victim).

     2. Appellant contends that the trial court abused its discretion

by admitting evidence of January’s diary entries. We disagree.

                                  9
     (a) Before trial, the State filed a motion seeking the admission

of the diary entries under OCGA § 24-8-807 (Rule 807), the residual

exception to the hearsay rule. After a pretrial hearing at which

January’s sister Patrie Mordon3 testified, the trial court issued an

order ruling, over Appellant’s objection, that the diary evidence was

admissible under Rule 807.

     During the trial, Mordon testified, as she had at the pretrial

hearing, that she was very familiar with January’s handwriting and

that January had written two particular entries in the diary, which

the prosecutor had Mordon read out loud. The first entry was a letter

directed to “Al,” and the second was directed to “Mr. Alphred [sic]

Jones.” The entries expressed that during January and Appellant’s

relationship, Appellant said that he was sick of January and C.L.,

that he seemed “angry most of the time,” that January was “scared”

and felt like she was “walk[ing] on eggshells” around him, that



     3  The transcript of the pretrial hearing identifies January’s sister as
“Latra Mording,” but when she testified at trial, she introduced herself and
spelled her name as “Patrie Mordon.”

                                     10
Appellant always blamed her for things, that he “t[oo]k[] his anger

and emotion out on [her] for no reason at all,” and that she was

“constantly worr[ied]” about doing something to make him angry. 4

      (b) Rule 807 says, in pertinent part:

      A statement not specifically covered by any law but
      having equivalent circumstantial guarantees of
      trustworthiness shall not be excluded by the hearsay rule,
      if the court determines that:
      (1) The statement is offered as evidence of a material fact;
      (2) The statement is more probative on the point for which
      it is offered than any other evidence which the proponent
      can procure through reasonable efforts; and
      (3) The general purposes of the rules of evidence and the
      interests of justice will best be served by admission of the
      statement into evidence.

Rule 807 “applies only when certain exceptional guarantees of

trustworthiness exist and when high degrees of probativeness and

necessity are present.” Smart v. State, 299 Ga. 414, 421 (788 SE2d

442) (2016) (citation and punctuation omitted). A trial court should

consider the totality of the circumstances in determining whether to

admit evidence under Rule 807. See Reyes v. State, 309 Ga. 660, 668



      4The prosecutor also tendered the whole diary into evidence. Appellant
has not challenged any specific portion of the diary other than the two entries
that the prosecutor had Mordon read to the jury.
                                      11
(847 SE2d 194) (2020).

     When determining whether statements are sufficiently

trustworthy to be admissible under Rule 807, the court considers the

“‘circumstances under which [the statements] were originally

made’” rather than the “‘credibility of the witness reporting them in

court.’” Smart, 299 Ga. at 422 (citation omitted). In this case, the

diary entries contained January’s own words concerning her

unhappy relationship with Appellant and his angry and controlling

behavior, and there was no evidence indicating that she had a

motive to fabricate her statements when she wrote them. Thus, the

trial court did not abuse its discretion by determining that the diary

evidence had sufficient guarantees of trustworthiness to be

admissible under Rule 807. See Smart, 299 Ga. at 419-422

(upholding the admission under Rule 807 of the murder victim’s

“letters to God” and text messages to family and friends describing

her abusive relationship with the appellant and noting that “[w]e

cannot say that . . . [a victim’s] own writings, which describe acts of

domestic violence, do not, in fact, bear an increased level of

                                  12
trustworthiness”). See also Jacobs v. State, 303 Ga. 245, 250-251

(811 SE2d 372) (2018) (concluding that statements and text

messages from the murder victim to her close friends and

confidantes, which described the nature of her relationship with the

appellant and his “abusive, controlling, and violent behavior toward

[the victim],” were sufficiently trustworthy to be admissible under

Rule 807).

     The statements in the diary entries also met the materiality

requirement in subsection (1) of Rule 807, because they provided

details about Appellant’s unwarranted anger toward January and

her fear of him. The entries were therefore material as evidence of

“‘the nature of the relationship between [Appellant] and [January]

that sheds light on Appellant’s motive in committing the offenses

charged.’” Rawls v. State, 310 Ga. 209, 215 (850 SE2d 90) (2020)

(citation and brackets omitted). See also Smart, 299 Ga. at 418

(“[The] testimony was relevant to help the jury understand why [the

appellant] might have used violence against [the victim].”).

     Moreover, Appellant has not shown under subsection (2) of

                                 13
Rule 807 that there was other evidence that the State could have

procured with reasonable efforts that would have been more

probative to show Appellant’s motive than the diary entries, which

provided January’s firsthand account of her relationship with and

fear of Appellant before she was beaten to death in their motel room.

See Smart, 299 Ga. at 422 (noting that a domestic-violence victim’s

own writings and text messages to family and friends may be “highly

probative,” given the “often-secretive nature of domestic violence”).

Accordingly, the trial court did not abuse its discretion by admitting

the evidence under Rule 807. 5


      5  Appellant also argues that the diary entries were not properly
authenticated because the evidence establishing how the State came into
possession of the diary was inconsistent. At the pretrial hearing, Mordon
testified that she got the diary from her mother, who got it from a detective
who was investigating January’s death. At trial, Mordon testified that she got
the diary from “Ms. Betty,” whom further evidence showed to be the director of
the domestic violence center to which the motel owner brought January’s
belongings from the motel room after the incident. This inconsistency in
Mordon’s testimony, however, is immaterial to the issue of whether the diary
entries were adequately authenticated. Mordon testified that she was very
familiar with her sister January’s handwriting and identified January’s
handwriting in the pertinent diary entries. Moreover, the diary entries
referenced Appellant’s relationships with January and C.L. and were directed
to “Al” and “Mr. Alphred [sic] Jones.” Thus, the trial court did not abuse its
discretion by concluding that the State presented sufficient evidence that the
diary entries were written by January. See OCGA § 24-9-901 (b) (2) & (4)

                                     14
     3. Finally, Appellant contends that the trial court erred by

admitting other-act evidence under OCGA § 24-4-404 (b) (Rule 404

(b)). We see no abuse of discretion.

     (a) Before trial, the State filed a notice of intent to offer other-

act evidence showing that in December 2004, Appellant beat and

stabbed his former girlfriend, Jessica Porter. After a pretrial

hearing at which the State presented testimony from Porter and

Detective Charles Whitaker, who investigated the attack, the trial

court issued an order ruling, over Appellant’s objection, that the

other-act evidence was admissible for the purposes of showing intent

and the absence of mistake or accident.

      At trial, Porter testified to the following. She had been in a

relationship with Appellant and was living with him in December

2004. On December 20, after she told him that she was breaking up




(stating that the requisite authentication of evidence may be satisfied by,
among other things, “[n]onexpert opinion as to the genuineness of handwriting,
based on familiarity not acquired for purposes of the litigation,” and
“[a]ppearance, contents, substance, internal patterns, or other distinctive
characteristics, taken in conjunction with circumstances”). See also Smith v.
State, 300 Ga. 538, 540-541 (796 SE2d 666) (2017).
                                     15
with him, he hit her on the head with a liquor bottle, knocking her

down between the bed and the wall, and proceeded to beat, kick, and

stomp on her, saying that she was going to die that day. When Porter

tried to escape, Appellant dragged her toward the kitchen, where he

stabbed her in the back several times with a butcher knife before the

police arrived and arrested him. Porter was taken to a hospital and

treated for several days for stab wounds and a concussion. Detective

Whitaker testified that he interviewed Appellant, who claimed that

Porter was “suicidal,” that she “liked to play with knives,” that she

“was always beating him up and threatening him with weapons,”

that she had a knife while they were arguing that day, and that

when he tried to take it from her, he “accidentally stabbed her in the

back.” The State also tendered into evidence certified copies of

Appellant’s June 2005 guilty pleas to aggravated assault and false

imprisonment, for which he was sentenced to serve eight years in

prison. During the final jury charge, the trial court instructed that

the State offered the other-act evidence to show intent and that the

jury was to consider the evidence only insofar as it related to that

                                 16
issue. 6

      (b) Under Rule 404 (b), “[e]vidence of other crimes, wrongs, or

acts shall not be admissible to prove the character of a person in

order to show action in conformity therewith,” but such evidence

may be admissible for other purposes, including to prove intent.

OCGA § 24-4-404 (b). For such evidence to be admissible, the

proponent of the evidence must show three things:

      (1) the evidence is relevant to an issue in the case other
      than the defendant’s character; (2) the probative value of
      the evidence is not substantially outweighed by its undue
      prejudice; and (3) there is sufficient proof for a jury to find
      by a preponderance of the evidence that the defendant
      committed the other act.

Kirby v. State, 304 Ga. 472, 479 (819 SE2d 468) (2018). Appellant



      6 As mentioned earlier, in its pretrial order, the trial court had ruled that
the evidence was admissible for the purposes of showing both intent and
absence of mistake or accident. When the other-act evidence was admitted
during the trial, the court gave the jury a limiting instruction saying that the
evidence was admissible only for the purpose of showing absence of mistake or
accident. During the charge conference, the trial court told the parties that it
would not give a jury instruction on the defense of accident, but the court noted
that the other-act evidence was still admissible to show intent, and the court
so instructed the jury in the final charge. Because we conclude below that the
other-act evidence was admissible to show Appellant’s intent (and because the
purposes of intent and absence of mistake or accident are closely related in this
case), we need not separately address whether the evidence was admissible for
the additional purpose of showing absence of mistake or accident.
                                        17
concedes that the State satisfied the third part of this test, so we will

address only the first and second parts.

     (i) To determine whether other-act evidence is relevant to a

non-character issue, we look to the definition of “relevant evidence”

in OCGA § 24-4-401, which says that evidence is relevant if it has

“any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less

probable than it would be without the evidence.” Relevance is thus

“a binary question – evidence is either relevant or it is not.” Kirby,

304 Ga. at 480.

     To prove the charged crimes of aggravated battery and felony

murder based on that offense, the State had to show that Appellant

had the malicious intent to cause bodily harm to January. See OCGA

§ 16-5-24 (a). Appellant’s intent was a major issue at trial, not only

because he pled not guilty but also because he had repeatedly

claimed that he did not hurt January and suggested that her

injuries resulted from accidental falls while she was ill. See

Thompson v. State, 308 Ga. 854, 858 (843 SE2d 794) (2020). The

                                   18
evidence that Appellant previously acted with malicious intent to

injure Porter when he beat her badly enough to cause a concussion

and stabbed her several times with a butcher knife made it more

probable that he possessed the same intent to commit aggravated

battery against January, so the first part of the Rule 404 (b) test was

satisfied. See Strong v. State, 309 Ga. 295, 309 (845 SE2d 653)

(2020). See also Olds v. State, 299 Ga. 65, 72 (786 SE2d 633) (2016)

(“[E]vidence that an accused committed an intentional act generally

is relevant to show . . . that the same defendant committed a similar

act with the same sort of intent[.]”).

     (ii) The second part of the Rule 404 (b) test is governed by

OCGA § 24-4-403 (Rule 403), which says in pertinent part that

“[r]elevant evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice.” The

exclusion of evidence under Rule 403 “is an extraordinary remedy

which should be used only sparingly.” Hood v. State, 299 Ga. 95, 102-

103 (786 SE2d 648) (2016) (citations and punctuation omitted).

When other-act evidence is presented to show intent, Rule 403

                                  19
requires a case-by-case, “‘common sense assessment of all the

circumstances surrounding . . . the extrinsic act and the charged

offense.’” Kirby, 304 Ga. at 481 (citation omitted). These

circumstances include the prosecutorial need for the other-act

evidence, the other act’s overall similarity to the charged crimes, and

its temporal remoteness. See id.

     In this case, the State had a significant need for the other-act

evidence. Most of the evidence indicating that Appellant beat

January was circumstantial; the only eyewitness was a young child;

and Appellant maintained during his police interviews that he never

attacked January and that she was injured by accidental falls. To

satisfy its burden of proof and to rebut Appellant’s explanation for

how January was injured, the State needed evidence that her death

was not accidental and that Appellant harmed her with malicious

intent. See Harrison v. State, 310 Ga. 862, 868 (855 SE2d 546)

(2021); Thompson, 308 Ga. at 859.

     As for similarity, the other-act evidence showed that Appellant

beat, kicked, and dragged his then-girlfriend Porter in their home

                                   20
after an argument, which aligns with C.L.’s account of how

Appellant attacked January. And as in this case, Appellant claimed

that Porter’s stabbing injuries were accidental. Appellant points out

that he used a liquor bottle and a knife in his attack on Porter, but

those differences do not undermine the significant similarities

between the incidents. See Kirby, 304 Ga. at 484. In addition, C.L.

reported to the caseworker and the forensic examiner that Appellant

had a knife during his attack on January.

     Although the 2004 incident occurred more than 12 years before

January’s murder, the incident was “not so remote as to be lacking

in evidentiary value.” Id. (citation and punctuation omitted).

Moreover, Appellant was sentenced to serve eight years in prison for

his convictions related to the attack on Porter. While the record does

not clearly reflect how much prison time Appellant actually served,

he was likely incarcerated for a substantial portion of the time

between that incident and January’s murder. See id. (“[T]he prior

crime need not be very recent, especially where a substantial portion

of the gap in time occurred while the defendant was incarcerated.”

                                 21
(citation and punctuation omitted)).

     The evidence of the 2004 incident was prejudicial, as is all

inculpatory evidence, but in light of its significant probative value,

it was not a “‘matter of scant or cumulative probative force, dragged

in by the heels for the sake of its prejudicial effect.’” Id. at 484

(citation omitted). See also Anglin v. State, 302 Ga. 333, 337 (806

SE2d 573) (2017) (“[I]n a criminal trial, inculpatory evidence is

inherently prejudicial; ‘it is only when unfair prejudice substantially

outweighs probative value that the rule permits exclusion.’”

(emphasis in original; citation omitted)). And the jury learned that

Appellant had already admitted his guilt and was convicted and

sentenced to eight years in prison for attacking Porter, making it

less likely that the jury would want to punish him for the other act

rather than for the charged crimes. See Kirby, 304 Ga. at 485. In

addition, the trial court instructed the jury during the final charge

that the other-act evidence was to be considered only for the limited

purpose of showing Appellant’s intent. See Harrison, 310 Ga. at 868.

     For these reasons, the trial court did not abuse its discretion in

                                  22
determining that the probative value of the other-act evidence was

not substantially outweighed by its prejudicial effect. Accordingly,

the court properly admitted the other-act evidence under Rule 404

(b). See, e.g., Harrison, 310 Ga. at 869; Thompson, 308 Ga. at 860.

     Judgment affirmed. All the Justices concur.




                                 23